Judgment in plaintiff’s favor for $19,674.56 for negligently causing the death of plaintiff’s intestate as a result of the fall of a telephone pole on which the deceased was working as an employee of the Westchester Lighting Company, and order, unanimously affirmed, with costs. There was a non-delegable duty owing by defendant to provide for safety on the pole or to make provision therefor to one rightfully using it. (Murphy v. Rochester Telephone Co., 208 App. Div. 392; affd., 240 N. Y. 629; Rose v. Missouri Dist. Teleg. Co., 328 Mo. 1009; 81 A. L. R. 400, and annotations, p. 415.) The telephone company could have placarded each pole, as is not infrequently done, and thereby brought home notice to the deceased personally, and the jury could find liability on this or a similar omission. Present — Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ.